Citation Nr: 0126142	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  01-02 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel 


REMAND

The appellant served on active duty from June 1951 until June 
1953.  

This claim for service connection for PTSD presents 
particular problems in development, as the veteran's service 
records are not of record.  In response to the regional 
office (RO), the National Personnel Records Center (NPRC) 
reported that the appellant's personnel records were 
destroyed in a fire in July 1973.  Under such circumstances, 
the Board of Veterans' Appeals (Board) is under a duty to 
advise the claimant to obtain other forms of evidence, such 
as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

In addition, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C. §§ 5102, 5103, 5107.  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. §§ 5102, 5103, 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veteran's Claims 
Assistance Act of 2000, including the need to conduct an 
examination and obtain any additional service medical 
records.  See 38 U.S.C. §§ 5102, 5103, 5107.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Concerning the alleged stressors experienced by the veteran 
during his military service, the Board notes that the record 
contains statements from the appellant indicating that he 
served in Korea for over one year.  During this time he was 
assigned to the 872nd Quartermaster Bath Company (872nd 
Q.B.C.).  The appellant, along with his representative, 
indicates that during this period he was exposed to small 
arms, to include sniper-fire.

The RO, in April 2001, requested of the United States 
Services Center for Research of Unit Records (USASCRUR), 
verification and information related to the appellant's 
alleged stressors.  The record before the Board does not 
contain a response to this request.  

The duty to assist includes obtaining records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act, 
38 U.S.C. §§ 5102, 5103, 5107, and the 
requirements of the implementing 
regulations, 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), are fully complied with and 
satisfied.

2.  The RO should obtain a response to 
its request for stressor verification 
from the USASCRUR.  Any USASCRUR report 
or response obtained should be associated 
with the claims file.  Any further, 
additional steps needed for stressor 
verification, particularly in light of 
the veteran's "fire-related" service, 
should be taken by the RO.

3.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC). An appropriate period of 
time should be allowed for response.


Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that, if an examination is 
scheduled, it is the appellant's responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report to a VA 
examination without good cause may include the denial of the 
claim.  38 C.F.R. § 3.158 and 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



